Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (US Patent No. 6,771,904).
Regarding claim 1, Sasaki et al teaches an electronic apparatus, shown on Fig. 6, comprising: 
an optical communicator (305) to which an optical cable (400) is connectable; and 
a processor (307) configured to: 
control the optical communicator to transmit or receive a first optical signal for optical communication to and from an external apparatus through the optical cable (303, 306, 105, 106 and RX1-RXm+1 are considered as external apparatuses), 
identify light emitting characteristics of the optical cable (see col. 11, lines 10-15; “…the transmission characteristics can be measured by using actually transmitted optical signals, the transmission characteristics of the m optical channels under operation are measured by measuring means… and the measurement result of the transmission characteristics are also transmitted to the control unit and then recorded.”), and 
control the optical communicator to transmit a second optical signal corresponding to the identified light emitting characteristics of the optical cable through the optical cable (see col. 11, lines 52, “When the improved transmission characteristics exceed those of any of the optical channels under operation, the optical channel is switched to one not under operation, so that the signal wavelength band to be used for the optical channels can be adjusted…”).
Regarding claims 6 and 17, wherein characteristics of the second optical signal comprise a wavelength of the second optical signal (see col. 11, lines 52, “When the improved transmission characteristics exceed those of any of the optical channels under operation, the optical channel is switched to one not under operation, so that the signal wavelength band to be used for the optical channels can be adjusted…”).
Regarding claim 13, Sasaki et al teaches a method of controlling an electronic apparatus, comprising:
transmitting or receiving a first optical signal for optical communication to and from an external apparatus through an optical cable (303, 306, 105, 106 and RX1-RXm+1 are considered as external apparatuses), 
identifying light emitting characteristics of the optical cable (see col. 11, lines 10-15; “…the transmission characteristics can be measured by using actually transmitted optical signals, the transmission characteristics of the m optical channels under operation are measured by measuring means… and the measurement result of the transmission characteristics are also transmitted to the control unit and then recorded.”), and 
transmitting a second optical signal corresponding to the identified light emitting characteristics of the optical cable through the optical cable (see col. 11, lines 52, “When the improved transmission characteristics exceed those of any of the optical channels under operation, the optical channel is switched to one not under operation, so that the signal wavelength band to be used for the optical channels can be adjusted…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US Patent No. 6,771,904) in view of Guenter et al (US Pub. No. 2016/0041354).
Regarding claim 5, shown on Fig. 6, Sasaki et al teaches wherein the optical communicator comprises a first optical device (TX1) that outputs the first optical signal, and a second optical device (TX2) that outputs the second optical signal and differs from the claimed invention in that Sasaki et al does not specifically teach the first optical device is configured to output the first optical signal to a first fiber of the optical cable, and the second optical device is configured to output the second optical signal to a second fiber of the optical cable surrounding the first fiber.  Guenter et al teaches composite optical fiber comprising a first fiber and a second fiber of the optical cable surrounding the first fiber (see Figs. 1, 3, 4 and 6; paragraph [0025]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical fiber of Sasaki et al by replacing it with multiple fibers comprising a first fiber and a second fiber of the optical cable surrounding the first fiber, as taught by Guenter et al because this would amount to a simple substitution of one known element for another performing the same function of transmitting optical signal and the results of the substitution would have been predictable.  

Allowable Subject Matter
Claims 2-4, 7-12, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki et al (US Pub. No. 2018/0332371) is cited to show cable and electronic apparatus.
Benou et al (US Pub. No. 2013/03437480) is cited to show apparatus and method for monitoring optical signal transmission in optical fibers.
Beattie, Jr. et al (US Pub. No. 2020/0350990) is cited to sow enhancement of optical communications and optical fiber performance.
Yamamoto et al (US Pub. No. 2017/0019169) is cited to show optical communication device between transmitter and receiver system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637